DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 7/19/2022.  In particular, claim 12 has been amended to recite the limitation “drying the polymeric granulate before” impregnating and further amended to recite “and processing the polymeric granulate with the physical blowing agent in an injection moulding machine.” Claim 17 is cancelled. 
It is noted that the newly introduced limitation “and processing the polymeric granulate with the physical blowing agent in an injection moulding machine” was not present at the time of the preceding action. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20040070098) and further in view of Arai (US 2002/0014709).
Arai ‘098 teach a method which performs injection molding by allowing a foaming agent such as an inert gas to saturate (i.e. impregnate) into a polymer (¶1). The pressure at which the gas is saturated into the polymer is 4 MPa, which is 40 bar. See ¶37. This falls within the ranges of instant claims 12 and 16. The temperature of saturation is greater than 60ºC. See ¶41 This overlaps the temperature of claims 12 and 15. The method stores the material which has been saturated with gas at a predetermined ambient temperature and a predetermined ambient pressure in a vessel (abstract). An example of gas is carbon dioxide. See ¶56. 
In an embodiment of Arai 098, the vessel in which the material can be stored is the hopper of an injection foaming machine (see Figure 4 and ¶52-53). The stored material is formed into a foamed product by injection after storage. See ¶45. The stored material may be a pelletized resin material (¶55), including polymers (¶57) such as polystyrene or polycarbonate. See ¶49. The gas which is saturated into the vessel is carbon dioxide. The material is stored in the hopper into which the carbon dioxide is added, meaning the hopper is a “carbon dioxide atmosphere” which is held at a given ambient pressure and temperature. See ¶57. An example of the ambient pressure of the hopper, to which carbon dioxide has been supplied, in which the material is stored is from 0.5 to 4 MPa, which is a range of 5 to 40 bar. This overlaps the range of instant claim 21. 
The pressure and temperature at which the material of Arai ‘098, which includes pelletized (¶55) materials including polymers with examples being polycarbonate and polystyrene (¶49), is saturated (i.e. impregnated) with gas, with carbon dioxide being an example (¶56) overlaps the pressure and temperature of instant claims 12 and 15-16. The pressure at which the material is stored in a hopper into which carbon dioxide has been supplied overlaps the pressure of instant claim 21. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Arai to saturated the material such as pellets of polystyrene or polycarbonate with a gas such as carbon dioxide at a temperature and pressure which meet instant claims 12 and 15-16 and to store the pellets at pressure which meets the instant claim 21 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Arai ‘098 teaches the method described in this rejection above, the rejection of which is incorporated herein by reference. Arai ‘098 does not expressly recite that the particles are dried before saturation (i.e. impregnation) or cooled after saturation (i.e. impregnation). Arai 098 does not expressly recite a step of “processing” the particles with the physical blowing agent in an injection molding machine. 
However, Arai ‘709 teach a method for obtaining a foamed resin molded product by letting gas permeate a pellet-like resin material. The pellet-like resin material is subjected to drying and then the resin material is held in an inert gas permeation unit at a predetermined temperature and pressure for a predetermined period of time. See abstract. An expressly named example of inert gas is carbon dioxide which is a physical blowing agent (see ¶1 and ¶167). The pellets are impregnated with the physical blowing agent (carbon dioxide) in the hopper of the injection molding apparatus. Arai ‘709 teaches that an inert gas (carbon dioxide) is fed to the material hopper using an inert gas feed controller (10 in Figure 1). The material hopper is filled with inert gas (carbon dioxide) at a predetermined temperature and pressure. Gas permeates the material (of which pellets is an expressly named type of material) in the material hopper. See ¶128 of Arai ‘709. This meets “storing” and “locating the particles in a carbon dioxide atmosphere of an injection molding machine” as recited in claim 22. The entire apparatus of Arai ‘709 is an injection molding machine. These gas-permeated pellets, which are dried before permeation (impregnation) with the inert gas (carbon dioxide which is a physical blowing agent) are “processed” in the injection molding apparatus of Arai 709, the apparatus of which is an injection molding machine. 
Examples of resin used as the pellet-like resin include polycarbonate, which is a thermoplastic resin, and polystyrene. See ¶273 and 275. Arai teaches that the resin, which is in the form of, for example, pellets, is subjected to drying to remove fats and moisture from the resin surface and its internal portion. See ¶147. The particles are cooled after impregnation, as the temperature in the gas permeation unit it lowered. See abstract. The impregnated pellet-like material is fed to a hopper whose temperature and pressure are controlled. See ¶45.  Arai ‘709 specifically states that resin pellets permeated with blowing agent are injected molded, which necessarily means the resin pellets permeated with blowing agent are “processed in” an “injection moulding machine.” See ¶66. Arai ‘709 teaches that the material which the inert gas has permeated is fed from a nozzle, which is a form of processing, into the next portion of the injection molding apparatus. See ¶129. Pellets permeated with the gas (blowing agent) in Arai ‘709 are processed in the injection molding apparatus, which is an injection molding machine. The entire apparatus meets “injection molding machine” recited in amended claim 12. The pellets are “processed” as described in ¶116 of Arai ‘709 in the injection molding apparatus (i.e. machine). 
Arai ‘709 does not expressly recite at what temperature the particles are dehumidified and dried.  However, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to dry the particles of Arai ‘709 in a temperature range such as that disclosed in instant claim 18 in order to sufficiently remove the fats and moisture from the surfaces of the pellet-like resin material of Arai without melting the pellet-like resin. Arai ‘709 expressly states that the inert gas is to be impregnated into the particles without changing the shape of the pellet-like material. Thus, one of ordinary skill in the art would dry the pellet-like resin at a temperature sufficient to remove fats and moisture, thereby allowing better penetration of the inert gas, but also sufficient to not melt or deform the resin. This would include the temperatures in instant claim 18. 
Both Arai ‘098 and Arai ‘709 teach methods of impregnating polymer particles such as polycarbonate or polystyrene with inert gas such as carbon dioxide. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to dry the particles of Arai ‘098 as disclosed in Arai ‘709 in order to help facilitate absorption and permeation of the carbon dioxide into the particles of Arai ‘098. The drying step also eliminates the need to heat the resin to a high temperature in the impregnation step. Additionally, drying of the particles also eliminates the need to set a high pressure of 12 MPa (120 bar) or higher, which allows the carbon dioxide to sufficiently permeate the resin without changing the shape the of the resin particles. See ¶147 of Arai ‘709.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to cool the impregnated particles of Arai ‘098 as disclosed in Arai ‘709 in order to sufficiently trap the carbon dioxide in the pellets of Arai ‘098. See ¶126 of Arai ‘709. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made process the impregnated particles of Arai ‘098 in an injection molding machine as disclosed in Arai ‘709 in order to provide a faster, and therefore also more cost-effective, process to produce injection molded articles. 

Response to Arguments
Applicant’s arguments filed on 7/19/2022 with regards to the rejection(s) over Keppeler only are persuasive in light of the amendments to the claims. The rejections over Keppeler (alone or in view of Arai (US 20040070098) or Arai (US 2002/0014709)) have been withdrawn. 
Applicant's arguments filed on 7/19/2022 with regards to the rejection of the claims over Arai (US 20040070098) and further in view of Arai (US 2002/0014709) 7/19/2022 have been fully considered but they are not persuasive. 
With regards to Applicant’s arguments over Arai (US 20040070098) and further in view of Arai (US 2002/0014709), Applicant asserts that Arai ‘709 teaches that “plasticized (molten) resin material” is what is “dehumidified/dried and permeated with inert gas for the plasticized (molten) resin material to be produced and thereafter injected in a mold or by…pellet-like resin material being dehumidified/dried and permeated…for becoming plasticized (molten) resin material to be thereafter injected into a mold,” as stated in the paragraph bridging pages 8 to 9 of the Remarks filed by Applicants on 7/19/2022. 
This is not persuasive.
What claim 12 recites is “processing the polymeric granulate with the physical blowing agent in an injection moulding machine.” As discussed in the rejection above, the entire apparatus of Arai ‘709 is the injection molding machine.  Arai ‘709 specifically states that resin pellets permeated with blowing agent are injected molded, which necessarily means the resin pellets permeated with blowing agent are “processed in” an “injection moulding machine.” See ¶66. Arai ‘709 teaches that the material which the inert gas has permeated is fed from a nozzle, which is a form of processing, into the next portion of the injection molding apparatus. See ¶129. Pellets permeated with the gas (blowing agent) in Arai are processed in the injection molding apparatus, which is an injection molding machine. The entire apparatus meets “injection molding machine” recited in claim 12. The pellets are “processed” as described in ¶116 of Arai ‘709 in the injection molding apparatus (i.e. machine). Furthermore, even if the particles of Arai 098 in view of Arai 709, which are both dried and contain physical blowing agent (see rejection above), are plasticized, they are still “processed” in the injection molding machine. The term “processing” does not exclude plasticization of the pellets which have been dried and impregnated with blowing agent. It is further noted that the instant specification does not provide support to exclude “plasticizing.” Attention is drawn to MPEP 2173.05(i). The instant specification does not positively recite plasticizing, which would provide basis for its exclusion. Additionally, MPEP 2173.05(i) further states “The mere absence of a positive recitation is not basis for an exclusion.” Thus, there is no basis to exclude a plasticizing step of polymer granules, which have been dried before impregnation with an inert gas (physical blowing agent) and which have been processed in an injection molding machine. Therefore, the rejection of the claims over Arai (US 20040070098) in view of Arai (US 2002/0014709) still meets the instant claims, even with the amendment which recites “and processing the polymeric granulate with the physical blowing agent in an injection moulding machine.”
For the reasons discussed above, Applicant’s arguments filed on 7/19/2022, with regards to the rejection of the claims over Arai (US 20040070098) and further in view of Arai (US 2002/0014709), are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766